1    Daniel R. Friedenthal, Esq., State Bar No. 136847
     Elaine Tanudjaja, Esq. State Bar No. 299311
2    Robert L. Rosvall, Esq., State Bar No. 314510
     FRIEDENTHAL, HEFFERNAN & BROWN, LLP
3
     215 North Marengo Avenue, Suite 165
4    Pasadena, California 91101
     Telephone: (626) 628-2800
5    Facsimile: (626) 628-2828
6
     Attorneys for Defendant, WENDT CORPORATION
7

8                             UNITED STATES DISTRICT COURT
9                          NORTHERN DISTRICT OF CALIFORNIA
10
      ADELMA ANAYA, individually, and as          Case No.: 4:18-cv-01731-DMR
11    surviving heir and successor in interest
12    of ALBERTO ANAYA (deceased);                Hon. Judge Donna M. Ryu
      TANYA ANAYA, individually, and as
13    surviving heir and successor in interest    ORDER APPROVING SECOND
      of ALBERTO ANAYA (deceased);                STIPULATION OF THE PARTIES TO
14    VANESSA ANAYA, individually, and as         MODIFY THE PARTIES’ JOINT
      surviving heir and successor in interest    DISCOVERY PLAN TO CONTINUE THE
15    of ALBERTO ANAYA (deceased);                DEADLINE FOR EXCHANGE OF
16    ALBERTO ANAYA JR. individually, and         INITIAL DISCLOSURES AND TO
      as surviving heir and successor in          CONTINUE DEADLINE FOR
17    interest of ALBERTO ANAYA                   SUBMISSION OF THE PARTIES’ JOINT
      (deceased),                                 CASE MANAGEMENT STATEMENT
18
                        Plaintiffs,
19

20    v.

21    MACHINES DE TRIAGE ET
      BROYAGE, a business entity of form
22    unknown; WENDT CORPORATION, a
      New York Corporation; and DOES 1
23
      through 10, inclusive,
24
                        Defendants.               Action Filed: 3/20/2018
25                                                Trial Date: None

26         The Court having reviewed the stipulation (“Stipulation”) between Plaintiffs,
27
     Adelma Anaya, Tanya Anaya, Vanessa Anaya, and Alberto Anaya, Jr., Defendant,
28
     Wendt Corporation and Defendant Machines de Triage et Broyage (collectively the
                                                 1.
                                             ORDER
1    “Parties”) filed as Docket Entry 57 in the above-captioned proceeding, and good cause

2    appearing, the Court hereby orders as follows:
3
           1.     The Stipulation is hereby approved.
4
           2.     The Parties shall exchange their initial disclosures on or before October
5
     29, 2018.
6
           3.     The Deadline for submission of the Parties Joint Case Management
7

8    Statement shall be November 5, 2018.

9
10

11   DATED: ______________
            10/26.2018                                _____________________________
                                                      Hon. Donna M. Ryu
12                                                    Magistrate Judge
                                                      United States District Court
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2.
                                            ORDER
